        Case 1:20-cv-00039-TJC Document 20 Filed 06/08/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


XE CORPORATION,                                   CV 20-39-BLG-SPW-TJC

                    Plaintiff/Counter-
                    Defendant,                    ORDER

vs.

THATCHER COMPANY of NORTH
DAKOTA, INC.,

                    Defendant/Counter-
                    Claimant.

      Defendant/Counter-Claimant Thatcher Company of North Dakota, Inc.

(“Thatcher”) moves for the admission of Andrew C. Orr to practice before this

Court in this case with W. Scott Mitchell to act as local counsel. Mr. Orr’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Thatcher’s motion to admit

Andrew C. Orr pro hac vice is GRANTED on the condition that Mr. Orr shall do

his own work. This means that Mr. Orr must do his own writing, sign his own

pleadings, motions, and briefs, and appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”).

Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office.
        Case 1:20-cv-00039-TJC Document 20 Filed 06/08/20 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Orr, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 8th day of June, 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
